El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Se solicita la desestimación de la apelación interpuesta en este caso porque para la preparación de la transcripción de la evidencia se-obtuvo una prórroga que fue solicitada y concedida vencido ya el término de la -anterior.
En la moción se alega que. el 1-3. de diciembre de 1939. se concedió al taquígrafo una prórroga de veinte días para preparar la transcripción de la evidencia que venció, contada a partir del 17 en que vencía la anterior, el 6 de enero siguiente, no siendo basta el 12 de enero que el apelante solicitó y obtuvo la nueva prórroga que se sostiene que es ineficaz porque la corte había perdido su jurisdicción para actuar de acuerdo con la jurisprudencia de esta 'Corte Su-prema.
Para que los hechos consten en su totalidad, se transcribe de la certificación expedida por el secretario de la corte de distrito que se acompaña a la moción, lo que sigue:
"Que en el caso arriba titulado y con fecha 19 de octubre de 1939 se dictó por esta Corte de Distrito sentencia condenando al demandado Alejandro López Fauct a pagar a la demandante la suma de $24,034.33,.
"Que con fecha 21 de noviembre de 1939 aparece radicado en autos un escrito de apelación del demandado Alejandro López Fauct' apelando de dicha sentencia.
*179‘ ‘ Que con fecha 27 de noviembre de 1939 esta .Corte de Distrito, a petición del demandado, dictó una orden para que por el taquí-grafo se procediera a preparar y radicar en Secretaría, dentro del término que para ello fija la ley, la transcripción de la evidencia a los efectos de dicba apelación;
“Que con fecba 13 de diciembre de 1939 se concedió por esta Corte al taquígrafo una prórroga de 20 días para radicar dicha transcripción de la evidencia, a contarse desde el día diecisiete de diciembre de 1939;
“Que con fecha 12 de enero de 1940 se solicitó y .concedió por esta Corte una nueva prórroga de 30 días para la radicación de dicha transcripción de -la evidencia, a contar desde el vencimiento de la última prórroga.
“Que hasta la fecha no ha sido radicada en esta Secretaría la transcripción -de la evidencia....”
Se opuso el apelante a la desestimación, alegando entre otros motivos su diligencia en la tramitación del recurso y la jurisprudencia establecida en .el .caso de Báez v. Honoré, ante, pág. 31, por virtud de la cual quedó derogada la anterior invocada por .el apelado.
De subsistir la jurisprudencia anterior, la desestimación procedería porque habría que concluir que la apelación se venía tramitando sin autoridad, ya que el último término concedido lo habría sido por una corte sin jurisdicción, pero habiéndose reconocido en el citado caso de Báez v. Honoré, supra, que las cortes de .distrito tienen y siempre han tenido jurisdicción para eximir a una parte de los efectos del venci-miento de un término, concediéndole .otro nuevo> 'la situación varía.
Las circunstancias concurrentes de este caso concreto no surgen con claridad de los autos. Sólo consta de ellos que una prórroga vencía el seis de enero último y que la siguiente se solicitó el doce, o sea seis días después, y se concedió “a contar desde el vencimiento de la última”, siendo esta dis-posición la que podría inducirnos a concluir que el juez actuó a sabiendas de que el término había vencido, lo que colo-caría el caso dentro de la jurisprudencia establecida en el *180del Municipio de Aguas Buenas v. de la Fuente, ante, pág. 105, qne aplicó a determinados hechos y circunstancias, la sentada en el de Báez v. Honoré, supra, y en el qne se dijo:
"Como pnede verse, cabe la concesión implícita. A virtud de. las mociones de ambas partes se viene en conocimiento de qne el juez no actuó desconociendo la realidad de la situación. Se le llamó la atención según el apelado a su .falta de jurisdicción por haberse dejado fenecer un término sin pedirse que fuera prorrogado. El apelante manifiesta que a .tiempo solicitó la prórroga que falta por correo, como las otras, y que estaba atento a la tramitación de su, recurso lo demuestra el hecho de su insistencia en la prórroga corres-, pondiente al mes que seguía y el archivo en tiempo- de la transcrip-ción. ■ . ,
"El silencio del juez se explica quizá por la jurisprudencia que regía entonces, pero todo induce a creer, más bien, permite afirmar que actuó a sabiendas y seguramente porque consideró que consti-tuiría una injusticia bajo las circunstancias concurrentes el privar al apelante de presentar plenamente, su -caso .ante, la, corte de ape-lación.” . ■ ..
Pero aunque no existiera dato' alguno en los autos que permitiera concluir que el vencimiento era conocido por el juez cuando actuó, aun así, nos inclinaríamos a concluir, lie-' vando al límite la jurisprudencia de Báez v. Honoré, supra, y Municipio de Aguas Buenas v. de la Fuente, supra, que el último término concedido por la corte de distrito lo fué con jurisdicción porque la concesión por sí sola revela la decisión de la corte en el sentido de que continúe abierto el término dentro del cual el recurso interpuesto pueda ser perfeccio-nado.
De la opinión emitida percuriam por la Corte Suprema de California en el caso de Colburn Biological Institute v. DeBolt, 6 Cal. (2d) 631, 59 P. (2d) 108, que es el más reciente de aquéllos en que funda Bancroft — citado en Báes v. Honoré, supra, y vuelto a citar en Municipio de Aguas Buenas v. de la Fuente, supra—su afirmación de que la regla antigua de dicho estado había sido modificada en el sentido de que el proceder de la corte sentenciadora al aprobar los autos *181equivale a la concesión del remedio especificado en el artículo 473 del Código de Enjuiciamiento Civil, por Haberse dejado de notificar y radicar el pliego de excepciones, copiamos lo que sigue:
"Los demandados ban radicado una moción de desestimación de ■esta apelación, basando la misma en que la apelante no notificó ni .radicó su propuesto pliego de excepciones dentro del plazo provisto ,por el artículo 6.50 del Código, de Enjuiciamiento Civil (tal como fué enmendado por Stat. 1933, pág. 1878, sec. 114). Discutiremos dicha moción antes de considerar los méritos del caso.
' "La.aprobación impartida por la corte sentenciadora pone fin a esta moción. Es cosa resuelta que el proceder de la corte sentencia-dora al aprobar los autos, equivale a la concesión del remedio espe-cificado en el artículo 473 del Código de Enjuiciamiento Civil (tal como fué enmendado por Stat. 1933, pág. 1851, sec. 34) y cae dentro de la sana discreción de la- corte sentenciadora.- (Citas.)'. Insiste el demandado, sin embargo, en que no habiéndose presentado el propuesto pliego de excepciones dentro de los seis meses siguientes al-vencimiento del tiempo permitido por el artículo,650 del Código de Enjuiciamiento Civil, había cesado la jurisdicción de la corte para conceder el remedio. Citan los demandados en apoyo de su argumento el caso de Buis v. Lindauer Corp., 116 Cal. App. 558, 3 P. (2d) 18. Nos satisface que la mejor regla sea al efecto de que el período de seis meses durante el cual el juez sentenciador retiene jurisdicción para conceder el remedio, no. empiece a contarse hasta ,que algún procedimiento o acción sea instituido por la parte adversa, fundándose el mismo en la falta de diligencia o en una orden de la corte a ese respecto. (Citas.) El caso de Buis v. Lindauer, supra, queda revocado en tanto en cuanto se oponga a estos principios.
"Descansando en la autoridad del caso Rossi v. Scott, Magner and Miller, 41 Cal. App. 646, 183 P. 263, los demandados alegan que cuando el pliego de excepciones es aprobado a pesar de no haber sido presentado dentro del- tiempo provisto y habiendo el deman-dado objetado oportunamente a dicha aprobación,- entonces recae sobre el apelante la obligación de incorporar al récord hechos que justifiquen su demora, y que en ausencia de tales hechos el pliego de excepciones no puede ser considerado en apelación aún a pesar de haber sido certificado por la corte sentenciadora. ■ Puede aducirse para refutar estas alegaciones, que no aparece de la faz del pliego de excepciones de este caso ante nuestra consideración, que dicho *182pliego no fuera notificado a los demandados dentro del plazo pres-crito; y segundo, que esta regla no se interpreta boy en una forma estricta, literal, prefiriendo los tribunales investigar los becbos ale-gados como excusa. Stenzel v. Kronick, supra (201 Cal. 26, 255 P. 199); Rubin v. Platt Music Co., supra (79 Cal. App. 756, 251 P. 243).”
Por virtud de todo lo expuesto la moción de desestima-ción debe ser declarada sin lugar, pero con permiso para re-producirla si el perfeccionamiento de la apelación no se ultima dentro del término de un mes contado a partir de esta fecha, ya que han transcurrido los noventa días que fija la regla y no dehe entenderse que esta corte al establecer su nueva jurisprudencia realizó algo qqe en sentido alguno pueda interpretarse como amparando la lenta tramitación de los recursos. '
El Juez Asociado Sr. Wolf disintió.*